     Case 3:19-cv-00986-NJR Document 1 Filed 09/09/19 Page 1 of 11 Page ID #1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MARY E. HEUGLIN, and                              )
 ANDREA AYRES,                                     )
                                                   )
                 Plaintiffs,                       )
 v.                                                )   No.: 19-986
                                                   )
                                                   )
 LA-Z-BOY LOGISTICS, INC., LA-Z-BOY,               )   Plaintiffs Demand a Jury Trial
 INC., and EARL LYNN PRESLEY                       )
                                                   )
                 Defendants.                       )

                                            COMPLAINT

        NOW COME the Plaintiffs, Mary E. Heuglin and Andrea Ayres, by and through counsel,

and complaining against the Defendant, LaZ-Boy Logistics, Inc., and complaining of the

Defendants, La-Z-Boy Logistics, Inc., La-Z-Boy, Inc., and Earl Lynn Presley, state as follows:


1.      The Plaintiffs reside in and are citizens of the State of Kentucky.

2.      The Defendant, La-Z-Boy Logistics, Inc. (“La-Z-Boy Logistics”), is a corporation incorporated

        under the laws of the State of Michigan, has its principal place of business in the State of

        Tennessee, and is a citizen of the States of Michigan and Tennessee.

3.      The Defendant, La-Z-Boy, Inc. (“La-Z-Boy”), is a corporation incorporated under the laws of

        the State of Michigan, has its principal place of business in the State of Michigan, and is a

        citizen of the State of Michigan.

4.      The Defendant, Earl Lynn Presley (“Presley”), is a citizen of the State of Tennessee.

5.      Jurisdiction is proper under 28 U.S.C. § 1332, as complete diversity of citizenship exists

        between the parties, and the amount in controversy exceeds the sum or value of $75,000.00.

6.      The court has pendent jurisdiction over all state claims presented herein pursuant to 2 U.S.C.

        1367.

                                                  1
     Case 3:19-cv-00986-NJR Document 1 Filed 09/09/19 Page 2 of 11 Page ID #2




7.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

8.      At all relevant times herein, Defendant La-Z-Boy Logistics was subject to the rules and

        regulations of the United States Department of Transportation and the Federal Motor Carrier

        Safety Administration, codified in Title 49 of the Code of Federal Regulations, parts 300-399

        and related parts.

9.      At all relevant times herein, Defendant Presley was a professional truck driver employed by

        Defendant La-Z-Boy Logistics.

10.     At all relevant times herein, Defendant Presley was driving for and/or on behalf of Defendant

        La-Z-Boy Logistics.

11.     At all relevant times herein, Defendant La-Z-Boy was subject to the rules and regulations of

        the United States Department of Transportation and the Federal Motor Carrier Safety

        Administration, codified in Title 49 of the Code of Federal Regulations, parts 300-399 and

        related parts.

12.     At all relevant times herein, Defendant Presley was a professional truck driver employed by

        Defendant La-Z-Boy.

13.     At all relevant times herein, Defendant Presley was driving for and/or on behalf of Defendant

        La-Z-Boy.

14.     At all relevant times herein, Defendant Presley was subject to the rules and regulations of the

        United States Department of Transportation and the Federal Motor Carrier Safety

        Administration, codified in Title 49 of the Code of Federal Regulations, parts 300-399 and

        related parts.

15.     On or about August 1, 2018, Plaintiff Heuglin was driving eastbound on US Interstate 64, near

        mile marker 124 in the right lane.

16.     Plaintiff Ayres was a passenger in the vehicle driven by Plaintiff Heuglin on August 1, 2018.



                                                  2
  Case 3:19-cv-00986-NJR Document 1 Filed 09/09/19 Page 3 of 11 Page ID #3




17.   At the aforementioned time and place, La-Z-Boy Logistics was the owner of a 2019

      International LT265 semi-truck, with DOT number 722979 (hereinafter “Semi Truck”), being

      driven by its agent and servant, Defendant Presley, eastbound on US Interstate 64 near mile

      marker 124 in the left lane in White County, Illinois.

18.   Plaintiff Heuglin, at all relevant times, was exercising due care for her own safety and that

      of the passengers in her vehicle.


                                          COUNT I
                                  Negligence against Presley

19.   The Plaintiffs hereby adopt and re-allege paragraphs 1-18 as though fully set forth herein.

20.   At said time and place, it was the duty of the Defendant, Presley, to operate, maintain, and

      control the Semi Truck in a manner so as not to negligently cause injury to persons lawfully

      on the public way, including the Plaintiffs, Mary E. Heuglin and Andrea Ayres.

21.   Notwithstanding the foregoing duty, the Defendant, Presley, did operate, maintain, and control

      the Semi Truck in a dangerous and negligent manner in one or more of the following ways:

      a)     operated the Semi Truck at a speed too great for conditions prevailing;

      b)     failed to ensure the roadway was clear before switching lanes;

      c)     exceeded a safe speed for the present road conditions;

      d)     failed to keep a proper lookout;

      e)     followed the Plaintiffs’ vehicle too closely;

      f)     failed to avoid a collision with the vehicle operated by Plaintiff Heuglin;

      g)     failed to slow or stop the Semi Truck when danger to the Plaintiffs was imminent;

      h)     struck the vehicle occupied by the Plaintiffs;

      i)     failed to adhere to certain rules and regulations codified in 49 CFR 300, et seq.,

             including failing to reduce speed; and


                                                3
  Case 3:19-cv-00986-NJR Document 1 Filed 09/09/19 Page 4 of 11 Page ID #4




       j)      failed to properly maintain the Semi Truck, including but not limited to adequate

               brakes.

22.    As a direct and proximate result of one or more of the foregoing acts of negligence, the Semi

       Truck operated by Defendant Presley, did violently collide with the vehicle driven by the

       Plaintiff, Mary E. Heuglin, and as a result thereof, the Plaintiffs did suffer the following past,

       present, and future loss and damage:

       a)      bodily injury;

       b)      pain and suffering;

       c)      lost wages and injury to earning capacity;

       d)      medical expenses; and

       e)      disability or loss of normal life.

       WHEREFORE, the Plaintiffs, Mary E. Heuglin and Andrea Ayres, pray for judgment against

the Defendant, Presley, in an amount in excess of SEVENTY-FIVE THOUSAND DOLLARS

($75,000.00) and costs.

                                          COUNT II
                          Negligence against La-Z-Boy Logistics, Inc.

23.    The Plaintiffs hereby adopt and re-allege paragraphs 1-18 as though fully set forth herein.

24.    At the same time and place, Defendant Presley was operating the Semi Truck under the

       authority and control of his employer or contractor, La-Z-Boy Logistics.

25.    At said time and place, Defendant Presley was operating the Semi Truck with the consent of

       La-Z-Boy Logistics.

26.    At said time and place, Defendant Presley was operating the Semi Truck in the course and

       scope of his employment with La-Z-Boy Logistics.

27.    At said time and place, it was the duty of Defendant La-Z-Boy Logistics, by and through its

       agent or employee, Defendant Presley, to own, operate, maintain, and control the Semi Truck

                                                    4
  Case 3:19-cv-00986-NJR Document 1 Filed 09/09/19 Page 5 of 11 Page ID #5




      in a manner so as not to negligently cause injury to persons lawfully on the public way,

      including the Plaintiffs, Mary E. Heuglin and Andrea Ayres.

28.   Notwithstanding the foregoing duty, the Defendant, La-Z-Boy Logistics, by and through its

      agent or employee, Defendant Presley, did own, operate, maintain, and control the Semi Truck

      in a dangerous and negligent manner in one or more of the following ways:

      a)      operated the Semi Truck at a speed too great for conditions prevailing;

      b)      failed to ensure the roadway was clear before switching lanes;

      c)      exceeded a safe speed for the present road conditions;

      d)      failed to keep a proper lookout;

      e)      followed the Plaintiffs vehicle too closely;

      f)      failed to avoid a collision with the vehicle operated by Plaintiff Heuglin;

      g)      failed to slow or stop the Semi Truck when danger to the Plaintiffs was imminent;

      h)      struck the vehicle occupied by the Plaintiffs;

      i)      failed to adhere to certain rules and regulations codified in 49 CFR 300, et seq.,

              including failing to reduce speed; and

      j)      failed to properly maintain the Semi Truck, including but not limited to adequate

              brakes.

29.   As a direct and proximate result of one or more of the foregoing acts of negligence, the Semi

      Truck operated by Defendant Presley in the course of his employment with Defendant La-Z-

      Boy Logistics, did violently collide with the vehicle driven by the Plaintiff, Mary E. Heuglin,

      and as a result thereof, the Plaintiffs did suffer the following past, present, and future loss and

      damage:

      f)      bodily injury;

      g)      pain and suffering;


                                                  5
  Case 3:19-cv-00986-NJR Document 1 Filed 09/09/19 Page 6 of 11 Page ID #6




      h)     lost wages and injury to earning capacity;

      i)     medical expenses; and

      j)     disability or loss of normal life.

      WHEREFORE, the Plaintiffs, Mary E. Heuglin and Andrea Ayres, pray for judgment against

the Defendant, La-Z-Boy Logistics, in an amount in excess of SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00) and costs.


                                        COUNT III
                     Direct Negligence against La-Z-Boy Logistics, Inc.

30.   The Plaintiff hereby adopts and re-alleges paragraphs 1-18 as though fully set forth herein.

31.   The Defendant, La-Z-Boy Logistics, had the duty to act reasonably in hiring, training, and

      retaining Defendant Presley to operate the Semi Truck.

32.   The Defendant, La-Z-Boy Logistics, had the duty to promulgate and enforce rules and

      regulations to ensure its drivers, including Presley, and vehicles, including the Semi Truck,

      were reasonably safe and in compliance with all applicable state and federal laws.

33.   Notwithstanding the foregoing duties, the Defendant, La-Z-Boy Logistics, did breach said

      duties in one or more of the following ways:

      a)     knew or should have known that Presley was unfit to operate the Semi Truck;

      b)     allowed Presley to operate the Semi Truck while in violation of applicable federal

             regulations at 49 CFR 300, et seq.;

      c)     did not take appropriate action in training Presley;

      d)     did not take appropriate action in disciplining or re-training Presley when it knew or

             should have known Presley failed to comply with various rules and regulations;

      e)     did not remove Presley from duties after it knew or should have known Presley was

             unfit for the job; and


                                                  6
  Case 3:19-cv-00986-NJR Document 1 Filed 09/09/19 Page 7 of 11 Page ID #7




      f)      did not provide supervision of Presley when necessary or reasonable to do so to ensure

              safety and compliance with applicable rules.

34.   As direct and proximate result of one or more of the foregoing acts of negligence, the Semi

      Truck owned by Defendant La-Z-Boy Logistics and driven by Defendant Presley did violently

      collide with the vehicle occupied by the Plaintiffs, Mary E. Heuglin and Andrea Ayres, and as

      a result thereof, the Plaintiffs did suffer the following past, present, and future loss and damage:

      a)      bodily injury;

      b)      pain and suffering;

      c)      lost wages and earning capacity;

      d)      medical expenses; and

      e)      disability or loss of normal life.

      WHEREFORE, the Plaintiffs, Mary E. Heuglin and Andrea Ayres, pray for judgment against

the Defendant, La-Z-Boy Logistics, in an amount in excess of SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00) and costs.


                                          COUNT IV
                               Negligence against La-Z-Boy, Inc.

35.   The Plaintiffs hereby adopt and re-allege paragraphs 1-18 as though fully set forth herein.

36.   At the same time and place, Defendant Presley was operating the Semi Truck under the

      authority and control of his employer or contractor, La-Z-Boy.

37.   At said time and place, Defendant Presley was operating the Semi Truck with the consent of

      La-Z-Boy.

38.   At said time and place, Defendant Presley was operating the Semi Truck in the course and

      scope of his employment with La-Z-Boy.




                                                   7
  Case 3:19-cv-00986-NJR Document 1 Filed 09/09/19 Page 8 of 11 Page ID #8




39.   At said time and place, it was the duty of Defendant La-Z-Boy, by and through its agent or

      employee, Defendnat Presley, to own, operate, maintain, and control the Semi Truck in a

      manner so as not to negligently cause injury to persons lawfully on the public way, including

      the Plaintiffs, Mary E. Heuglin and Andrea Ayres.

40.   Notwithstanding the foregoing duty, the Defendant, La-Z-Boy, by and through its agent or

      employee, Defendant Presley, did own, operate, maintain, and control the Semi Truck in a

      dangerous and negligent manner in one or more of the following ways:

      a)      operated the Semi Truck at a speed too great for conditions prevailing;

      b)      failed to ensure the roadway was clear before switching lanes;

      c)      exceeded a safe speed for the present road conditions;

      d)      failed to keep a proper lookout;

      e)      followed the Plaintiffs’ vehicle too closely;

      f)      failed to avoid a collision with the vehicle operated by Plaintiff Heuglin;

      g)      failed to slow or stop the Semi Truck when danger to the Plaintiffs was imminent;

      h)      struck the vehicle occupied by the Plaintiffs;

      i)      failed to adhere to certain rules and regulations codified in 49 CFR 300, et seq.,

              including failing to reduce speed; and

      j)      failed to properly maintain the Semi Truck, including but not limited to adequate

              brakes.

41.   As a direct and proximate result of one or more of the foregoing acts of negligence, the Semi

      Truck operated by Defendant Presley in the course of his employment with Defendant La-Z-

      Boy, did violently collide with the vehicle driven by the Plaintiff, Mary E. Heuglin, and as a

      result thereof, the Plaintiffs did suffer the following past, present, and future loss and damage:

      a)      bodily injury;


                                                  8
  Case 3:19-cv-00986-NJR Document 1 Filed 09/09/19 Page 9 of 11 Page ID #9




       b)      pain and suffering;

       c)      lost wages and injury to earning capacity;

       d)      medical expenses; and

       e)      disability or loss of normal life.

       WHEREFORE, the Plaintiffs, Mary E. Heuglin and Andrea Ayres, pray for judgment against

the Defendant, La-Z-Boy, in an amount in excess of SEVENTY-FIVE THOUSAND DOLLARS

($75,000.00) and costs.


                                           COUNT V
                            Direct Negligence against La-Z-Boy, Inc.

42.    The Plaintiff hereby adopts and re-alleges paragraphs 1-18 as though fully set forth herein.

43.    The Defendant, La-Z-Boy, had the duty to act reasonably in hiring, training, and retaining

       Defendant Presley to operate the Semi Truck.

44.    The Defendant, La-Z-Boy, had the duty to promulgate and enforce rules and regulations to

       ensure its drivers, including Presley, and vehicles, including the Semi Truck, were reasonably

       safe and in compliance with all applicable state and federal laws.

45.    Notwithstanding the foregoing duties, the Defendant, La-Z-Boy, did breach said duties in one

       or more of the following ways:

       a)      knew or should have known that Presley was unfit to operate the Semi Truck;

       b)      allowed Presley to operate the Semi Truck while in violation of applicable federal

               regulations at 49 CFR 300, et seq.;

       c)      did not take appropriate action in training Presley;

       d)      did not take appropriate action in disciplining or re-training Presley when it knew or

               should have known Presley failed to comply with various rules and regulations;




                                                    9
 Case 3:19-cv-00986-NJR Document 1 Filed 09/09/19 Page 10 of 11 Page ID #10




       e)      did not remove Presley from duties after it knew or should have known Presley was

               unfit for the job; and

       f)      did not provide supervision of Presley when necessary or reasonable to do so to ensure

               safety and compliance with applicable rules.

46.    As direct and proximate result of one or more of the foregoing acts of negligence, the Semi

       Truck owned by Defendant La-Z-Boy and driven by Defendant Presley did violently collide

       with the vehicle occupied by the Plaintiffs, Mary E. Heuglin and Andrea Ayres, and as a result

       thereof, the Plaintiffs did suffer the following past, present, and future loss and damage:

       a) bodily injury;

       b)      pain and suffering;

       c)      lost wages and earning capacity;

       d)      medical expenses; and

       e)      disability or loss of normal life.

       WHEREFORE, the Plaintiffs, Mary E. Heuglin and Andrea Ayres, pray for judgment against

the Defendant, La-Z-Boy, in an amount in excess of SEVENTY-FIVE THOUSAND DOLLARS

($75,000.00) and costs.


                                  DEMAND FOR JURY TRIAL

       Plaintiffs hereby request a jury trial on all issues raised in this complaint.




                                                    10
Case 3:19-cv-00986-NJR Document 1 Filed 09/09/19 Page 11 of 11 Page ID #11




                                         Respectfully submitted,

                                         DIXIE LAW GROUP, PSC

                                         /s/ Justin B. May
                                         _______________________
                                         Justin B. May, Esq.
                                         Lindsey Goetz, Esq.
                                         4917 Dixie Highway
                                         Suite L
                                         Louisville, KY 40216
                                         jmay@dixielawgroup.com
                                         lgoetz@dixielawgroup.com
                                         (502) 290-2397 - Telephone
                                         (502) 449-9774 - Fax
                                         Counsel for Plaintiff




                                    11
